

NEITHER THE SECURITIES REPRESENTED BY THIS WARRANT NOR THE SECURITIES INTO WHICH
THIS WARRANT MAY BE EXERCISABLE HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933 OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR TRANSFERRED
WITHOUT REGISTRATION UNDER SUCH LAWS OR PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY.


STOCK PURCHASE WARRANT
For the purchase of 1,000,000 shares of Common Stock of
COMMAND CENTER, INC.
(A Washington Corporation)


THIS CERTIFIES THAT, for value received, Sonoran Pacific Resources, LLP (the
"Holder") as registered owner of this Warrant, is entitled, at any time or from
time-to-time from the date of the Warrant through July 1, 2011, to subscribe
for, purchase and receive 1,000,000 fully paid and nonassessable shares of the
Common Stock (the "Common Stock") of Command Center, Inc., a Washington
corporation (the "Company"), at the price of $0.45 per share (the "Exercise
Price"), upon presentation and surrender of this Warrant and upon payment of the
Exercise Price. Upon the occurrence of any of the events specified in the
Statement of Rights of Warrant Holders, a copy of which is attached as Annex I
hereto and by this reference incorporated herein, the rights granted by this
Warrant shall be adjusted as therein specified. If the rights represented hereby
have not been exercised on or before 5:00 p.m. Pacific Time on July 1, 2011 this
Warrant shall be void without further force or effect and all rights represented
hereby shall cease and expire.


This Warrant may be assigned by the Holder, in whole or in part, by execution by
the Holder of the form of assignment hereinafter provided for. In the event of
any assignment made as aforesaid, the Company, shall transfer this Warrant on
the books of the company and shall execute and deliver a new Warrant or Warrants
of like tenor to the appropriate assignee.


This Warrant may be exercised in accordance with its terms in whole or in part.
In the event of the exercise in part only, the Company shall cause to be
delivered to the Holder a new Warrant of like tenor to this Warrant in the name
of the Holder evidencing the right of the holder to purchase the number of
shares of the Common Stock as to which this Warrant has not been exercised.


In no event shall this Warrant (or the shares of the Common Stock issuable upon
full or partial exercise hereon) be offered or sold except in conformity with
the Securities Act of 1933, as amended, and applicable state securities laws.


1

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officers and to be sealed with the seal of the Company this 24 day of
June, 2008.
 
 
COMMAND CENTER, INC.


______________________________
Glenn Welstad, President






Attest:




______________________________
Brad E. Herr, Secretary

2

--------------------------------------------------------------------------------


ANNEX I
TO STOCK PURCHASE WARRANT
COMMAND CENTER, INC.
STATEMENT OF RIGHTS OF WARRANT HOLDERS


(a) In the event, prior to the expiration of this Warrant by exercise or by its
terms, the Company shall issue any shares of its Common Stock as a stock
dividend or shall subdivide the number of outstanding shares of its Common Stock
into a greater number of shares, then, in either of such events, the then
applicable Exercise Price per share of the shares of Common Stock purchasable
pursuant to this Warrant in effect at the time of such action shall be reduced
proportionately and the number of shares of the Common Stock at that time
purchasable pursuant to this Warrant shall be increased proportionately; and,
conversely, in the event that the Company shall reduce the number of outstanding
shares of its Common Stock by combining such shares into a smaller number of
shares, then, in such event, the then applicable Exercise Price per share of the
shares of Common Stock purchasable pursuant to this Warrant in effect at the
time of such action shall be increased proportionately and the number of shares
of Common Stock at that time purchasable pursuant to this Warrant
proportionately shall be decreased. Any dividend paid or distributed upon the
Common Stock in shares of any other class of the Company or security convertible
into shares of the Common Stock shall be treated as a dividend paid in shares of
the Common Stock to the extent that shares of the Common Stock are issuable upon
the conversion thereof.


(b) In the event, prior to the expiration of this Warrant by its exercise or by
its terms, the Company shall be recapitalized by reclassifying its outstanding
Common Stock into shares with a different par value, or by changing its
outstanding Common Stock to shares without par value, or in the event the
Company or a successor corporation shall consolidate or merge with or convey all
or substantially all of its or of any successor corporation's property and
assets to any other corporation or corporations, or in the event of any other
material change of the capital structure of the Company or of any successor
corporation by reason of any reclassification, reorganization, recapitalization,
consolidation, merger, conveyance or otherwise, then as a condition of any such
reclassification, reorganization, recapitalization, consolidation, merger or
conveyance, a prompt, proportionate, equitable lawful and adequate provision
shall be made whereby the Holder of the Warrant shall thereafter have the right
to purchase, upon the basis and the terms and conditions specified in this
Warrant, in lieu of the shares of Common Stock theretofore purchasable upon the
exercise of this Warrant, such shares of stock, securities or assets as may be
issued or payable with respect to or in exchange for the number of shares of
Common Stock theretofore purchasable upon the exercise of this Warrant had such
reclassification, reorganization, recapitalization, consolidation, merger or
conveyance not taken place; and in any such event, the rights of the Holder of
this Warrant to any adjustment in the number of shares of Common Stock
purchasable upon exercise of this Warrant, as hereinbefore provided, shall
continue and be preserved in respect of any stock, securities or assets which
the Holder becomes entitled to purchase.


3

--------------------------------------------------------------------------------



(c) In the event the Company, at any time while this Warrant shall remain
unexpired and unexercised, shall sell all or substantially all of its property,
or dissolves, liquidates, or winds up its affairs, prompt, proportionate,
equitable, lawful and adequate provision shall be made as part of the terms of
any such sale, dissolution, liquidation, or wind up, such that the Holder of
this Warrant may thereafter receive, upon exercise hereof, in lieu of each share
of Common Stock of the Company which he would have been entitled to receive, the
same kind and amount of any stock, securities or assets as may be issuable,
distributable or payable upon any such sale, dissolution, liquidation or winding
up, with respect to each share of the common stock of the Company. Provided,
however, that in the event of any such sale, distribution, liquidation, or
winding up, the right to exercise this Warrant shall terminate on a date not
later than the earlier of (1) a date fixed by the Company, such date so fixed to
be not earlier than 5:00 p.m., Pacific Time, on the 45th day succeeding the date
on which notice of such termination of the right to exercise this Warrant has
been given by mail to the Holder of this Warrant at his address as it appears on
the books of the Company, or (2) 5:00 p.m., Pacific Time, July 1, 2011 (the
Expiration Date).


(d) The exercise price of the Warrant shall be subject to adjustment on a full
ratchet basis to prevent dilution in the event the Company issues additional
shares at a purchase price less than the then current exercise price of the
Warrant. There will be no adjustment, however, in the exercise price of the
Warrant for shares issued or issuable to (i) any broker, finder, lender, or
placement agent in connection with bank loans, financing transactions, or other
capital raising activities of the Company, or (ii) to employees, consultants, or
directors in accordance with plans approved by the Board of Directors.


(e) Upon any exercise of this Warrant by the Holder, the Company shall not be
required to deliver fractions of one share of the Common Stock; but prompt,
proportionate, equitable, lawful and adequate adjustment in the Exercise Price
payable by the Holder shall be made in respect of any such fraction of one share
of the Common Stock upon the exercise of this Warrant.


(f) In the event, prior to the expiration of this Warrant, the Company shall
determine to take a record of its stockholders for the purpose of determining
stockholders entitled to receive any stock dividend, distribution or other right
which will cause any change or adjustment in the number, amount, price or nature
of the Common Stock or other stock, securities or assets deliverable upon the
exercise of this Warrant pursuant to the foregoing provisions, the Company shall
give to the registered Holder of this Warrant at its address as it appears on
the books of the Company at least 15 days' prior written notice to the effect
that it intends to take such a record. Such notice shall specify the date as of
which such record is to be taken; the purpose for which such record is to be
taken; and the number, amount, price and nature of the Common Stock or other
stock, securities or assets which will be deliverable upon exercise of this
Warrant after the action for which such record will be taken has been
consummated.
4

--------------------------------------------------------------------------------



(g) The Company may deem and treat the registered Holder of this Warrant at any
time as the absolute owner hereof for all purposes, and the Company shall not be
affected by any notice to the contrary.


(h) This Warrant shall not entitle the Holder to any of the rights of
stockholders or to any dividend declared upon the Common Stock unless the Holder
shall have exercised this Warrant and purchased the shares of the Common Stock
prior to the record date fixed by the Board of Directors of the Company for the
determination of holders of Common Stock entitled to such dividend right.


3. Piggy-Back Registration Rights. The Company covenants and agrees that in the
event the Company proposes to file a registration statement under the Securities
Act of 1933 with respect to the Company’s Common Stock (other than in connection
with an exchange offer or a registration statement on Form S-4 or S-8 or other
similar registration statements not available to register the Warrantholder’s
securities), the Company shall include in such registration statement the shares
of the Company’s Common Stock issuable upon exercise of this Warrant (the
“Piggy-Back Securities”). All additional expenses of registering the Piggy-Back
Securities shall be borne by the Company, excluding underwriting commissions, if
any.
5

--------------------------------------------------------------------------------



Form to be used to exercise Warrant:

COMAND CENTER, INC.
3773 West Fifth Avenue
Post Falls, Idaho 83854


Date:_______________, 20___




The undersigned hereby elects irrevocably to exercise the within Warrant and to
purchase  _________________________________ shares of the Common Stock of the
Company, and hereby makes payment of $_____________ (at the rate of $______ per
share of the Common Stock) in payment of the Exercise Price pursuant thereto.
Please issue the shares of the Common Stock as to which this Warrant is
exercised in accordance with the instructions given below.




__________________________
Signature


Signature guaranteed:




_________________________________________________








INSTRUCTIONS FOR REGISTRATION OF STOCK




Name:
(Print in bock letters)




Address:_____________________________________________






NOTICE:
The signature to the form to exercise the Warrant must correspond with the name
as written upon the face of the within Warrant in every particular without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank, other than a savings bank, or by a trust company or by a firm having
membership on a registered national securities exchange.

 
6

--------------------------------------------------------------------------------


Form to be used to assign Warrant:
 
ASSIGNMENT
 
(To be executed by the registered Holder to effect a transfer of the Warrant)
 


FOR VALUE RECEIVED, ________does hereby sell, assign and transfer unto_________
the right to purchase ______ shares of the Common Stock of the Company evidenced
by the within Warrant, and does hereby irrevocably constitute and
appoint __________ attorney to transfer such right on the books of the Company
with full power of substitution in the premises.


Dated: _____________, 20___.




________________________
Signature


Signature Guaranteed:
 


_______________________________________________






















NOTICE:
The signature to the form to assign the Warrant must correspond with the name as
written upon the face of the within Warrant in every particular without
alteration or enlargement or any change whatsoever, and must be guaranteed by a
bank, other than a savings bank, or by a trust company or by a firm having
membership on a registered national securities exchange.


7